                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CIVIL ACTION NO. 4:06-CR-53
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
FOSTER J. PRICE, JR.,                       :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 14th day of June, 2019, upon consideration of the motion

(Doc. 815) for reconsideration by defendant Foster J. Price, Jr. (“Price”) of the

court’s order (Doc. 814) dated January 10, 2019, denying Price’s motion “for

clarification and appropriate relief pursuant to 2241(d) and 59(e),” and the court

emphasizing that a motion for reconsideration of a final order under Federal Rule

of Civil Procedure 59(e) must rely on one of the following three grounds: “(1) an

intervening change in controlling law; (2) the availability of new evidence; or (3) the

need to correct clear error of law or prevent manifest injustice,” Wiest v. Lynch, 710

F.3d 121, 128 (3d Cir. 2013) (quoting Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir.

2010)); see Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677-78 (3d Cir. 1999);

Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985), and noting that a party

may not invoke a motion for reconsideration as a means to “relitigate old matters”

or present previously available arguments or evidence, see Exxon Shipping Co.

v. Baker, 554 U.S. 471, 485 n.5 (2008) (citation omitted), and it appearing that Price

bases his motion on arguments identical to or expanding upon those previously

raised before—and rejected by—the undersigned, and that Price fails to
substantiate a basis to reconsider the court’s prior decision, it is hereby ORDERED

that Price’s motion (Doc. 815) for reconsideration is DENIED.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
